DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed September 27, 2021, have been fully considered but they are not persuasive. 
On pages 7-9, Applicant contends that the prior art of Kaneda et al. (US Publication 2018/0162780) fails to disclose the limitation of claim 1 requiring a cross section of the metal layer of the external electrode at a plane parallel to the first and second side surfaces at a central portion the width direction having a dielectric material at an area ratio of about 20% or more. Further, the Applicant asserts that Kaneda cannot teach this limitation since the prior art fails to suggest specific shapes, configurations, and or dimensions of the dielectric material.
The Examiner respectfully disagrees with the above assertion. Kaneda discloses a metal paste comprising a metal powder and ceramic additive (¶7) that are included in a paste, coated onto a component body, and fired (¶34). It is understood in the art that the metal paste is mixed, and therefore, the ceramic additive would be distributed within the paste prior to application. Furthermore, Kaneda cites  Japanese Application Publication 2005-44903 to disclose a method of forming the external electrodes (see [¶003] of Kaneda). Honda et al. (JP2005044903A) discloses mixing an external electrode paste in a ball mill (see Page 2). Kaneda further discloses the volume fraction of the ceramic additive exceeding 20% (See Figure 4: Examples 1 and 2). Thus, if the ceramic additive is evenly distributed throughout the external electrode paste, the area ratio at a cross-sectional region would exceed 20%.
On pages 10-12, Applicant argues that the prior art to Na et al. (US Publication 2011/0141658) cannot be relied upon to disclose the limitation of cavities having an area ratio of 
The Examiner would like to point out that in the previously issued Non Final Rejection, the prior art of Na was used to remedy the deficiencies of Kaneda. In other words, the prior art to Kaneda was being modified through the teachings of Na. Na was relied upon to disclose a plurality of cavities (P – Figure 2, ¶31) within an external electrode. Na was further relied upon to teach that adjusting the pore size and porosity of the external electrode affects a balance between two variables: (1) the permeation of a plating solution and moisture into the body of the capacitor and (2) the ability to release gas and binder components generated during an electrode process (¶33). It is the contention of the Examiner that one having reasonable skill in the art at the effective filing date of the invention would adjust the pore sizes and porosity of the capacitor of Kaneda to realize a device having desirable characteristics. The Examiner is not attempting to bodily incorporate the invention of Na into Kaneda, nor is the Examiner attempting to modify the invention of Na.  
"The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 12-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneda et al. (US Publication 2018/0162780) in view of Na et al. (US Publication 2011/0141658).
In re claim 1, Kaneda discloses a multilayer ceramic capacitor comprising: 
a ceramic body (10 – Figure 1, ¶14) including a stack of a plurality of dielectric layers (11 – Figure 1, ¶14) and a plurality of internal electrodes (12 – Figure 1, ¶14), the ceramic body including: 
a first main surface and a second main surface (top and bottom surface of 10 – Figure 1) that face each other in a stacking direction (Figure 1); 
a first side surface and a second side surface (front and back surfaces of 10 – Figure 1) that face each other in a width direction orthogonal or substantially orthogonal to the stacking direction (Figure 1); and 
a first end surface and a second end surface (left and right surface of 10 – Figure 1) that face each other in a length direction orthogonal or substantially orthogonal to the stacking direction and the width direction (Figure 1); and 

wherein the external electrode includes a metal layer (21 – Figure 2, ¶17) and a plating layer (22, 23, 24 – Figure 2, ¶17) on the metal layer; 
in a cross section of the metal layer that is obtained by cutting the external electrode along a plane parallel or substantially parallel to the first side surface and the second side surface at a central position in the width direction (Figure 1, Figure 2), the metal layer includes a dielectric material (¶18) at an area ratio of about 20% or more (¶20, ¶34, Figure 4, Example 1, Example 2).
Kaneda does not disclose the external electrode includes a plurality of cavities at an area ratio of about 5% or more and about 20% or less, the cavities having an average diameter of about 0.5 m or more and about 1.5 m or less, and having a maximum diameter of about 5.0 m or less.
Na discloses an external electrode (120a, 120b – Figure 2, ¶31) including a plurality of cavities (P – Figure 2, ¶31). Na does not explicitly disclose a plurality of cavities at an area ratio of about 5% or more and about 20% or less, the cavities having an average diameter of about 0.5 µm or more and about 1.5 µm or less, and having a maximum diameter of about 5.0 m or less.
However, Na discloses that adjusting the pore size and porosity of the external electrode affects the balance between the (1) permeation of plating solution and moisture, and  (2) the ability to release gas and binder components generated during an electrode firing process (¶33). 	It would have been obvious to a person having ordinary skill in the art to. It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the size and area ratio of the cavities, or pores, to create a desired balance between moisture impermeability and degassing characteristics of the external electrode, since it has been held In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In re claim 2, Kaneda in view of Na discloses the multilayer ceramic capacitor according to claim 1, as explained above. Kaneda further discloses wherein the metal layer includes Ni (¶39).
In re claim 3, Kaneda in view of Na discloses the multilayer ceramic capacitor according to claim 1, as explained above. Kaneda further discloses wherein the plating layer (22 – Figure 2) includes Cu (¶43).
In re claim 4, Kaneda in view of Na discloses the multilayer ceramic capacitor according to claim 1, as explained above. Kaneda further discloses wherein a relationship of DT < DW < DL is established, where DT denotes a dimension of the ceramic body in the stacking direction, DW denotes a dimension of the ceramic body in the width direction, and DL denotes a dimension of the ceramic body in the length direction (¶15).
In re claim 5, Kaneda in view of Na discloses the multilayer ceramic capacitor according to claim 4, as explained above. Kaneda does not explicitly disclose wherein the dimension DT of the ceramic body in the stacking direction is about 0.05 mm or more and about 0.25 mm or less. However, it is well-known in the art that by adjusting the number of internal electrode layers, and thus thickness of the component, affects the overall capacitance of the device. It would have been an obvious matter of design choice to alter the thickness of the capacitor component and thus capacitance of the device, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 7, Kaneda in view of Na discloses the multilayer ceramic capacitor according to claim 1, as explained above. Kaneda further discloses wherein each of the plurality of dielectric layers (11 – Figure 1) is made of at least one of BaTiO3, CaTiO3, SrTiO3, or CaZrO3 as a main component (¶16).
In re claim 8, Kaneda in view of Na discloses the multilayer ceramic capacitor according to claim 7, as explained above. Kaneda further discloses wherein each of the plurality of dielectric layers (11 – Figure 1) includes at least one of a Cr compound, a Co compound, or an Ni compound as a sub-component (¶30).
In re claim 9, Kaneda discloses the multilayer ceramic capacitor according to claim 1, as explained above. Kaneda further discloses 22wherein the plurality of dielectric layers include inner dielectric layers (11 – Figure 1) and outer dielectric layers (13 – Figure 1, Figure 2) sandwiching the inner dielectric layer in the stacking direction (Figure 1, Figure 2).
In re claim 12, Kaneda in view of Na discloses the multilayer ceramic capacitor according to claim 9, as explained above. Kaneda does not explicitly disclose wherein a number of dielectric layers included in the inner and outer dielectric layers is 10 or more and 200 or less. However, it is well-known in the art that adjusting the number of dielectric layers affects the component size and capacitance of the device. It would have been an obvious matter of design choice to alter the number of dielectric layers for the purposes of miniaturization and realizing a device of desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 13, Kaneda in view of Na discloses the multilayer ceramic capacitor according to claim 1, as explained above. Kaneda further discloses wherein each of the plurality of internal electrodes includes at least one of Cu, Ni, Ag, Pd, Ti, Cr, or Au, or an alloy including at least one of Cu, Ni, Ag, Pd, Ti, Cr, or Au as main components (¶16).
In re claim 15, Kaneda in view of Na discloses the multilayer ceramic capacitor according to claim 1, as explained above. Kaneda does not disclose wherein a number of the plurality of internal electrodes is 10 or more and 30 or less. However, it is well-known in the art that adjusting the number of internal electrode layers is proportional to the capacitance of the device. It would have been obvious to one having ordinary skill in the art at the time the In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

	
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneda et al. (US Publication 2018/0162780) in view of Na et al. (US Publication 2011/0141658) and in further view of Taniguchi et al. (US Publication 2012/0007709).
In re claim 6, Kaneda in view of Na discloses the multilayer ceramic capacitor according to claim 1, as explained above. Kaneda does not disclose wherein the ceramic body includes corner portions and ridgeline portions that are rounded.
Taniguchi discloses a ceramic body (1 – Figure 1, ¶27) includes corner portions and ridgeline portions that are rounded (¶27-¶28).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the curved corner and ridge lines as disclosed by Taniguchi to prevent physical damage at these locations (¶28 – Taniguchi).

Claims 10, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneda et al. (US Publication 2018/0162780) in view of Na et al. (US Publication 2011/0141658) and in further view of Kitamura et al. (US Publication 2016/0293331).
In re claim 10, Kaneda in view of Na discloses the multilayer ceramic capacitor according to claim 9, as explained above. Kaneda does not disclose each of the outer dielectric layers has a thickness of about 10 µm or more and about 30 µm or less.
Kitamura discloses each of the outer dielectric layers has a thickness of about 10 µm or more and about 30 µm or less (¶21).

In re claim 11, Kaneda in view of Na discloses the multilayer ceramic capacitor according to claim 9, as explained above. Kaneda does not disclose wherein each of the inner dielectric layers has a thickness of about 0.4 µm or more and about 0.8 µm or less.
Kitamura discloses each of the inner dielectric layers has a thickness of about 0.4 µm or more and about 0.8 µm or less (¶118).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the dielectric layer thickness as described by Kitamura to provide for a component of desired capacitance value. 
In re claim 14, Kaneda in view of Na discloses the multilayer ceramic capacitor according to claim 1, as explained above. Kaneda does not disclose each of the plurality of internal electrodes has a thickness of about 0.3 µm m or more and about 0.8 µm or less.
Kitamura discloses each of the plurality of internal electrodes has a thickness of about 0.3 µm m or more and about 0.8 µm or less (¶118).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the internal electrode layer thickness as described by Kitamura to realize a device of desired ESR characteristics. 




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARUN RAMASWAMY/               Primary Examiner, Art Unit 2848